Citation Nr: 0207939	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  96-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including any psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from March 11, 1968 to 
November 26, 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision that denied 
service connection for a head injury.  This matter was 
previously before the Board, at which time the claim for 
service connection of a psychiatric disability as a residual 
of a head injury was reopened and the matter was remanded for 
additional development.  


FINDING OF FACT

The veteran has a cognitive disorder that is as likely as not 
due to head trauma in service.  


CONCLUSION OF LAW

The veteran has a cognitive disorder that was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1111 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his present mental problems are the 
result of a head injury incurred in, or aggravated by active 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a) (2001).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. §3.303(b) (2001).  

A veteran is presumed in sound condition upon entry into 
service except for defects noted during the entrance medical 
examination, or where clear and unmistakable evidence shows 
that the disability existed prior to service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  VA bears the burden of proof 
to rebut the presumption.  Kinnaman v. Principi, 4 Vet.App. 
20, 27 (1993).

Service medical records include an entrance examination 
showing no pertinent defects.  The March 1968 report of an 
examination conducted when the veteran reported for training, 
noted a skull fracture, fracture of the left wrist, forearm, 
and fracture of the jaw.  Sick call treatment records reflect 
treatment for his legs giving out easily in April 1968.  It 
was noted that there was a motorcycle accident one year 
before.  A September 1968 entry in these treatment records 
reflects a history of headaches off and on since 1966.  An 
October 1968 entry shows treatment for nerves with onset 
since being on ship.  A history of an accident the previous 
year, in which he received a skull fracture, was provided.  
Neurological examination was noted to be within normal 
limits.  A November 1968 notation indicates that a brig 
confinement physical was provided and the veteran was found 
fit for confinement.  

The veteran's service disciplinary records include a document 
titled, "court memorandum" reflecting imposition of non-
judicial punishment for insubordination toward a superior 
petty officer, disobeying a lawful order to go to his bunk, 
and threatening the life of a second class petty officer and 
striking the bulkhead with his fist on about November 26, 
1968.

After service the veteran obtained treatment from private and 
VA facilities.  Treatment records from St. Louis County 
Hospital show treatment in October 1970 for nervousness, 
withdrawal, losing his temper, and becoming violent.  The 
examiner diagnosed anxiety neurosis.  

Treatment records from Jefferson Barracks VA Hospital 
indicate that the veteran was admitted in June 1975, July 
1975, and January 1976.  In June he was admitted with 
complaints of blackouts, headaches, suicidal and paranoid 
ideation, and a sense of a foreshortened future.  The mental 
examination conducted at that time revealed anxiety, a 
flattened affect, blocking and circumstantiality of thought.  
An electroencephalogram (EEG) showed a focal abnormality.  
The veteran reported the onset of the headaches to be while 
in service and the examiner diagnosed borderline personality, 
abnormal EEG, and drug dependence.  In July, the veteran was 
admitted with complaints of headaches, loose associations and 
paranoid ideation.  The examiner diagnosed schizoid 
personality and drug dependence.  In January 1976, the 
veteran was admitted with complaints of headaches followed by 
violent behavior since he was 17 years old and a depressed 
mood.  Skull x-rays and brain scans were normal.  The 
examiner remarked that the abnormal EEG may be consistent 
with a seizure disorder or possibly secondary to a drug or 
increased intracranial pressure.  Organic psychosis was 
diagnosed.

A May 1976 VA examination report relates that the veteran 
describes his main trouble as headaches, which began in 
service with a few occurring prior to that.  They were 
sometimes associated with anxiety or panic-like reaction or 
when he was frightened or threatened by people.  A mental 
examination showed flat affect, blocking throughout the 
session, and light tangential speech, but no organized 
delusional system, no memory deficits, and no cognitive or 
judgment deficits.  The examiner noted, however, that the 
veteran had limited insight.  A neurological examination 
showed a normal head in shape and contour, round and equal 
pupils, a negative funduscopic evaluation bilaterally, intact 
posterior columns and cerebellar system, active and equal 
deep and superficial reflexes, normal motor power in all 
flexors and extensors throughout, normal gait and station, 
and negative Romberg.  The examiner diagnosed schizoid 
personality with cephalgia and drug dependence on history.

Over the course of more than five years, the veteran was 
treated through the Washington University School of Medicine 
Clinics.  Records of this treatment reflect diagnoses ranging 
from adult minimal brain dysfunction to organic brain 
syndrome with attendant personality disorder.  In a medical 
record that appears to be dated in 1973, the main problem is 
noted as decreased memory for four years.  Similarly, a 
December 1976 medical note relates memory problems.  Further, 
this note indicates that the veteran's mother states that the 
veteran was fine until an accident and associated head trauma 
when he was 17 years old.  According to a January 1977 
medical record, the veteran's chief complaint was anxiety 
around people.  A history of fighting a lot in the Navy and a 
fractured skull and jaw in a motorcycle accident in 1967 was 
noted.  A deferred diagnosis of head trauma syndrome, 
paranoid personality and explosive personality was rendered.  
In July 1977 the veteran was evaluated in the neurology 
clinic on referral due to memory problems.  The veteran 
provided a history of problems dating to a skull or jaw 
fracture when a car hit his motorcycle and he was in a coma 
for two weeks.  The veteran also reported that he had been 
hit with a metal chair during a fight in the Navy and lost 
consciousness.  He was in sick bay for two days and had two 
black eyes.  The veteran reported experiencing blackouts 
since the accident and experiencing a strange feeling in his 
neck.  An impression of minor brain dysfunction of adulthood 
secondary to cerebral trauma was noted in August 1977.  In 
June 1978 a medical note reports an examiner's opinion that 
the skull fracture from the motorcycle accident, combined 
with the head trauma in service, could have caused minimal 
brain damage which manifested itself by temper outbursts, 
poor concentration and poor attention span, and intermittent 
depressive episodes and withdrawal.  In August 1978, an 
examiner diagnosed mild organic brain syndrome (possible 
adult minimal brain dysfunction) secondary to head trauma.  
In December 1978, the examiner diagnosed probable minimal 
brain dysfunction of adulthood (post-traumatic organic brain 
syndrome)-a diagnosis repeated throughout the remaining 
Washington University treatment records.  

Two RO hearings were held-one in July 1996 and a second in 
March 1997.  At the first hearing, the veteran testified that 
after discharge he entered college but was not able to 
complete the final exams and wound up in different states 
without knowing how he got there.  He testified that during 
service, a mishap on the flight deck of the USS Independence 
sent him rolling down some steps and resulted in his cracking 
the back of his head.  The veteran states that he was 
disoriented and afterward read a letter, which indicated that 
his wife was missing.  According to the veteran, this 
prompted him to request leave; it was denied.  In reaction to 
being denied leave, the veteran explains, he slammed the door 
of his locker.  The veteran testified that because of that 
act he was placed in the brig.  The veteran relates that when 
he arrived at the brig, a marine repeatedly beat him with a 
steel chair, then took him to sick bay and told the medic 
that one of the other guys had done it.  The veteran 
testified that he did not tell anyone about the incident on 
the flight deck or the injuries he sustained.  The veteran 
relates that since leaving the service he has had headaches, 
has been disoriented, and could only work part time.  During 
the second hearing, the veteran testified that he sent a 
picture of himself-reflecting his injuries-to his mother a 
couple months after the events.  The veteran related that the 
incident occurred in the latter part of 1968.  

On remand, reports of neurological and psychiatric VA 
examinations were added to the record.  The February 2002 
report of a psychiatric examination indicates that the 
examiner reviewed the claims file and conducted a clinical 
interview of the veteran.  The interview was characterized as 
difficult due to the veteran's personality.  The examiner 
reported that the veteran was oriented to time, place, and 
person, and was cognizant of the reason for the interview.  
He showed a "push of speech."  His voice was loud and not 
well modulated, he was not logical or coherent, and his 
memory appeared unreliable.  The report related that 
behaviorally, the veteran showed a disinhibition and faulty 
memory that many individuals with closed head trauma exhibit.  
However, the examiner was unable to attribute the symptoms to 
a particular traumatic event and opined that a diagnosis of 
schizoid or paranoid personality disorder would not account 
for his behavior.  Rather, the better explanation, according 
to this examiner, is that of cognitive dysfunction consistent 
with a head injury and subsequent personality disorder.  The 
diagnoses included cognitive disorder, not otherwise 
specified, that was secondary to head injury and personality 
disorder, not otherwise specified.  

The report of the neurological examination includes a 
detailed recitation of information derived from the claims 
file.  The examiner related that there was no clear evidence 
that the individual has any form of brain disease at the 
present time.  Instead the examiner concludes that his 
condition is behavioral, beginning with his early departure 
from high school to join the Navy.  The examiner noted that 
the veteran declined any diagnostic studies, magnetic image 
or x-rays, and so the examiner found it impossible to 
identify a structural or organic disease of the brain.  

The Board has considered the evidence of record, and for the 
reasons set forth below, finds a grant of service connection 
warranted.  At the outset, the Board concludes that the 
evidence demonstrates a present disability, most recently 
diagnosed as cognitive disorder secondary to head trauma.  It 
also shows that the veteran has a personality disorder.

According the veteran the benefit of the doubt, the Board 
accepts his lay statements asserting that he suffered a head 
injury in service when falling down onto steel stairs and/or 
during some sort of altercation.  In reaching this 
conclusion, the Board is aware of the absence of any 
corroborating medical evidence of these events.  Yet, the 
veteran's picture, purportedly taken months after the 
injuries, show injuries to the face.  It is also of import 
that there is no evidence suggesting head injury after 
service, and yet within months of discharge the veteran 
sought treatment for mental problems.  On a related point, 
the Board observes that although there is evidence-in the 
form of histories provided by the veteran-of a head injury 
prior to service, since this is not medical evidence, it is 
insufficient to overcome the presumption of soundness that 
attaches where, as in this case, no defects such as 
psychiatric impairment or cognitive dysfunction, were noted 
at the entrance examination.  Consequently, the veteran is 
viewed as having been in sound condition on entry into the 
service and as having his head injured in service.

The Board has also considered whether there is adequate 
evidence of record to show a relationship between the in-
service head injury and any present disability.  In this 
regard, much weight is placed on the February 2002 
psychiatric examiner's characterization of the veteran's 
present disability as being secondary to head trauma.  
Although the examiner could not link the disability with a 
particular event, it should be pointed out that the June 1978 
examiner attributed the then-diagnosed problem, at least in 
part, to head injury in service.  Again, it is noteworthy 
that the veteran sought treatment for memory problems within 
the first year after his separation from service and 
continued treatment over the course of the next five or so 
years.  Taking this evidence as a whole, the Board finds that 
the head injuries in service are related to the present 
disability and therefore, with resolution of reasonable doubt 
in the veteran's favor, service connection for cognitive 
disorder due to head trauma is warranted.  The veteran is not 
currently shown to experience any other disability that is 
due to head injury, as noted in the most recent psychiatric 
and neurologic evaluations.  The February 2002 examiner 
mentioned a personality disorder as being "subsequent" to 
the head trauma, but the Board finds it significant that, 
when this examiner set forth his final diagnoses, he did not 
conclude that the personality disorder was related to head 
injury like he did when he diagnosed the cognitive disorder.  

In reaching these conclusions, the Board considered the duty 
to assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice and duty-to-assist obligations on VA. 

The Board is not aware of any relevant evidence that has not 
been associated with the record.  Further, the veteran was 
afforded VA examinations and by virtue of the remand order 
was notified of the provisions of the Act as implemented by 
VA regulations.  Given that service connection has been 
granted, the Board concludes that further evidentiary 
development is not required.  In other words, a remand for 
the purpose of further compliance with the new law will serve 
no meaningful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 


ORDER

Service connection for cognitive disorder due to head trauma 
is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

